HUGPIES, Justice.
I respectfully dissent. I do not believe that a Permit of the nature involved can have any existence apart from the order upon which it is based. There may be a paper which purports to be a Permit but unless issued under and in accordance with an order of the Commission it is not a Permit.
I also believe that subd. (b), Sec. 5a, Art. 911b, V.A.C.S., wherein it is provided:
“ * * * that any person to whom a ‘Special Commodity’ permit for the transportation of any or all of said commodities had been issued under the provisions of Section 6, paragraph (d), Article 911b, Title 25, Revised Civil Statutes of the State of Texas, 1925, as amended, * *
means a person to whom a Permit has been issued in accordance with a prior order of the Commission.
It is undisputed here that no order of the Commission, valid or invalid, has ever been made authorizing the issuance of a Permit containing the authority claimed by appel-lee and that such purported authority in the Permit was the result of clerical error.
It is well settled that the Commission acts in a quasi-judicial capacity. Corzelius v. Harrell, 143 Tex. 509, 186 S.W.2d 961. A court has authority to make its' records speak the truth. Colenjan v. Zapp, 105 Tex. 491, 151 S.W. 1040. ' The Commission should have the same power. The ends of justice are not served by predicating valuable rights upon mistake in the absence of equitable grounds creating an estoppel. There can be no estoppel in this case. Weatherly v. Jackson, 123 Tex. 213, 71 S.W.2d 259.